Jessica G. v Krone (2021 NY Slip Op 01699)





Jessica G. v Krone


2021 NY Slip Op 01699


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021

PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, CURRAN, AND DEJOSEPH, JJ. (Filed Mar. 19, 2021.) 


MOTION NO. (106/20) CA 19-00477.

[*1]JESSICA G., PLAINTIFF-RESPONDENT, 
vERIC J. KRONE, DEFENDANT-APPELLANT, ET AL., DEFENDANT. (APPEAL NO. 2.)

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.